Title: David Isaacs to Thomas Jefferson, 1 February 1818
From: Isaacs, David
To: Jefferson, Thomas


                    
                        Sunday 1st Feby 1818
                    
                    David Isaacs best respect to Mr Jefferson and informs him that he has at last obtained the Book requested to get, Also a Pamphlet entittled, the Elenments of Jewish Faith which Mr Jefferson will welcome to Peruse and return it, or keep it if he Pleases, as i have another for myself of the same—the Grounds of Christianity exemined Cost 1$.—the other Gratis.
                